Citation Nr: 0915532	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-01 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for depression, including 
as secondary to service-connected genital herpes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to 
February 1992, with subsequent service in the Army Reserve. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which denied the above claim.   In May 2005, the 
Veteran testified at a hearing before the undersigned 
Veterans Law Judge.  When this claim was originally before 
the Board in April 2007, it was remanded for further 
development. 


FINDINGS OF FACT

1.  Service connection is in effect for genital herpes.

2.  The preponderance of the medical evidence shows that the 
Veteran's depression was caused by his service-connected 
genital herpes.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
depression as secondary to service-connected genital herpes 
have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As the 
Veteran's claim is granted, any failure in notifying or 
assisting him is harmless error.  

The Veteran essentially contends that his currently diagnosed 
depression is causally related to his service-connected 
genital herpes.  Service connection may be granted on a 
secondary basis, for a disability that is proximately due to, 
or the result of, an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record shows that, in July 1999, service connection was 
granted for genital herpes.  The record also shows that the 
Veteran was diagnosed with severe clinical depression during 
VA treatment in June 2001, when he reported that his 
depressive symptoms began when he was diagnosed with herpes 
in 1990, and that his depression diagnosis was confirmed at a 
November 2007 VA examination.    

In light of the above, because it is undisputed that service 
connection is in effect for the Veteran's genital herpes and 
that he has been diagnosed with depression, the Board will 
focus on the evidence that pertains to whether his depression 
is related to his service-connected disability.  See Newhouse 
v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In November 2007, the Veteran was provided with a VA 
psychiatric examination.  At the outset of the examination 
report, the examiner indicated that he had reviewed the 
Veteran's claims folder.  After discussing his pertinent 
history and the findings of his examination, he diagnosed the 
Veteran with depression disorder, not otherwise specified, 
and alcohol dependence.  The examiner noted that the Veteran 
related his depression to his service-connected genital 
herpes, but stated that while his herpes may play a 
significant role, his bigger problem was alcoholism, which 
contributed significantly to his mood disturbance.  As such, 
the examiner stated that he could not conclusively relate the 
Veteran's depression to his genital herpes, although it 
probably was a contributing factor.  

Upon the RO's request to clarify his opinion regarding the 
extent to which the Veteran's service-connected genital 
herpes aggravated his depression, the November 2007 examiner 
provided an addendum report in December 2008.  In this 
report, the examiner stated that the Veteran's belief that 
all of his difficulties and problems in life were related to 
the pain, shame, and embarrassment regarding his genital 
herpes infection almost rose to the level of delusion because 
it was a fixed false belief.  

In compliance with the Board's September 2008 request for a 
VHA medical opinion, in January 2009, a specialist opinion 
was obtained regarding the etiology of the Veteran's 
depression.  At the outset of his report, the VHA specialist 
indicated that he had reviewed the Veteran's claims folder.  
After discussing his pertinent history, he provided the 
opinion that the Veteran's major depression is more likely 
than not the direct result of his service-connected genital 
herpes, rather than as a result of his alcohol abuse.  The 
specialist provided an extensive rationale for this opinion, 
stating that 1) major depression commonly occurs in patients 
with genital herpes; 2) although the Veteran drinks alcohol 
to excess, he has never been reprimanded for alcohol abuse 
during service, was honorably discharged from service, had 
never been charged with an alcohol-related crime, had not had 
adversely affected his post-service employment by alcohol 
abuse, had never abused other substances, and did not have a 
lifestyle typified by primary impulsive abuse of alcohol; 3) 
following his diagnosis of herpes, the Veteran demonstrated a 
clear response of intense shame, preoccupation with his 
symptoms, and isolation from family and community; 4) the 
Veteran had extreme difficulty disclosing his genital herpes 
and associated shame and depression, and has not disclosed 
this condition to his family; 5) the Veteran has abandoned 
his hope of having a family as a direct response to his 
intense shame; 6) the Veteran has experienced the diagnosis 
of genital herpes as a catastrophic event in his life, which 
is feels helpless to control due to the regular recurrence of 
the condition despite treatment; 7) the Veteran regularly 
used alcohol heavily prior to his diagnosis of genital herpes 
without developing symptoms of depression; and 8) the 
Veteran's failure to attend certain appointments and 
examinations and his difficulty following through with 
recommended treatment are characteristic of patients 
suffering from major depression, particularly when associated 
with an intense feeling of shame, rather than reflecting 
difficulties with alcohol abuse.  The specialist concluded 
that the preponderance of the evidence indicated that the 
Veteran was suffering from major depression secondary to a 
general medical condition (i.e., genital herpes) for which 
the Veteran had already been granted service connection, and 
moreover, his chronic depression was further aggravated by 
his frequent exacerbations of genital herpes.  Finally, the 
specialist stated that the Veteran's excessive use of alcohol 
was not believed to be the primary cause of his depression.  

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

In weighing and balancing the opinions of record, the Board 
finds that the probative weight of the November 2007's VA 
examiner's opinion is greatly diminished because he did not 
provide a rationale for why it was more likely than not that 
the Veteran's depression is related to alcohol dependency 
rather than his service-connected genital herpes.  By 
contrast, the Board finds the cogent and well-reasoned 
medical opinion of the January 2009 VHA specialist, whose 
assessment was based on a review of the Veteran's claims 
file, to be more probative than the VA examiner's conclusory 
statement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
301 (2008) (stating that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two); see 
also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating 
that a medical opinion must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions).  

Therefore, because the assessment of the January 2009 VHA 
specialist is the most probative competent medical evidence 
addressing whether the Veteran's depression is related to his 
service-connected genital herpes, the Board finds that the 
preponderance of the evidence is in favor of the Veteran's 
claim.  The Veteran's claim for service connection for 
depression as secondary to his service-connected genital 
herpes is granted.  


ORDER

Service connection for depression, as secondary to service-
connected genital herpes, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


